Citation Nr: 0924008	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  03-24 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Claims fileindicates that the Veteran had active service 
from October 1997 to August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
service connection for a low back disability, a left knee 
disability, and a skin disability. This appeal also arises 
from a rating decision in October 2003 wherein the RO denied 
entitlement to TDIU.  The Board remanded the case in March 
2005, and it now returns for further review. 

During the pending appeal, the Veteran moved to Hawaii, and 
the RO in Honolulu, Hawaii, now has jurisdiction of his case.  
The Veteran presented oral testimony at a personal 
videoconference hearing in February 2005.  A copy of the 
hearing transcript is attached to the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required on 
his part.




FINDINGS OF FACT

1.  A low back disability did not develop in service and is 
not otherwise shown to be causally related to service.

2.  A left knee disability did not develop in service and is 
not otherwise shown to be causally related to service.

3.  A skin disability did not develop in service and is not 
otherwise shown to be causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for service connection for a skin disability 
are not met.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental SOC (SSOC).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
claims for service connection for disabilities of the low 
back, left knee, and skin.  The Veteran was afforded a VCAA 
notice letter in December 2001, prior to the RO's appealed 
March 2002 rating action adjudicating the claims for service 
connection on appeal, though that notice did not address each 
claim with specificity.  The Veteran was afforded a VCAA 
notice letter in February 2003 again addressing the appealed 
service connection claims (again without specificity).  The 
RO issued a further VCAA notice and development assistance 
letter in October 2008, this time addressing his claims for 
service connection for low back disability, left knee 
disability, and skin disability with specificity.  This VCAA 
notice, taken together with prior notices, satisfied the 
requirements to provide adequate notice of the evidentiary 
requirements to support these claims.  This latest notice was 
followed by readjudication of the appealed claims by an SSOC 
in May 2009.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the Appeals Management Center (AMC) provided 
appropriate notice for the additional information as required 
by Dingess, as to all the appealed claims, by the November 
2008 VCAA letter, which was followed by readjudication of the 
claims by the May 2009 SSOC.  To whatever extent Dingess-
complying notice and readjudication thereafter may have been 
inadequate, for these claims, such inadequacy is moot and 
harmless because the claims for service connection for 
disabilities of the low back, left knee, and skin are herein 
denied.

The VCAA letters effectively satisfied all notice 
requirements of the VCAA.  The letters informed of the 
evidence required to substantiate the claims for service 
connection for disabilities of the low back, left knee, and 
skin.  They also advised the Veteran of what evidence VA 
would seek to provide and what evidence the Veteran was 
expected to provide.  Also by these letters, the Veteran was 
requested to inform of any additional evidence pertinent to 
his claims.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  These letters also addressed types 
of information that would be helpful in substantiating the 
claims.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claims, 
and that he provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claims.  They 
further requested any medical records, lay statements, or 
other evidence which might serve to corroborate the Veteran's 
assertions of development of his claimed disorders in service 
or of a link to service.  The Veteran did inform of 
treatment, and the RO obtained records of indicated VA and 
private treatment post service, as well as service treatment 
records (STRs), and all obtained records were associated with 
the claims file.  

The RO made appropriate efforts to obtain indicated records, 
and requested service-related evidence from official sources.  
The Veteran was appropriately informed, including by the 
appealed rating decision in March 2002, an SOC, and 
subsequent SSOC, of records obtained, and, by implication, of 
records not obtained.  He was also adequately informed of the 
importance of obtaining all relevant records.  All indicated 
development having been undertaken, no further notice or 
assistance to 


the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has presented no pertinent avenues of evidentiary 
development that the RO has not pursued by query.  Hence, the 
case presents no reasonable possibility that additional 
evidentiary requests would further the claims for service 
connection for disabilities of the low back, left knee, and 
skin.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the Veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The RO afforded the Veteran VA examinations in February 2009 
addressing the appealed claims for service connection for 
disabilities of the low back, left knee, and skin.  These 
examinations appropriately addressed the issue of etiology of 
current disability as related to service, to the extent 
required, and the Board finds that these examinations, taken 
together with the balance of the evidence of record, presents 
sufficient competent medical evidence to adjudicate these 
claims.  38 C.F.R. § 3.159(c)(4); McLendon. 

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 


II.  Applicable Laws Governing Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008) ; 38 C.F.R. § 3.303(a) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  If a disorder 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 


III.  Claim for Service Connection for a Low Back Disability

A July 1998 Providence Hospital treatment record notes that 
the Veteran slipped on the steps in a swimming pool and came 
for treatment that day.  He complained of interscapular pain 
and pain with arm movements and paresthesias following the 
injury.  Upon examination, tenderness was found in the 
interscapular area.  Neurovascular status was normal.  The 
examiner assessed contusion and muscular strain of the upper 
back.  The Veteran was prescribed medication and rest at home 
for two days.  Associated treatment records over a few day 
interval also noted his complaints of pains associated with 
the cervical and thoracic spine, with some associated 
findings of pain or strain in those regions.  There is no 
record of follow-up regarding the low back weeks following 
the injury or thereafter.  

Upon flight candidate examination in November 1998, the 
Veteran's spine was found to be normal.  A report of medical 
history contemporaneous with that examination also noted no 
disorder of the spine.

STRs in 1999 reflect some complaints and findings referable 
to the neck or cervical spine, but these do not reflect 
complaints or findings associated with the low back or lower 
thoracic or lumbosacral spine.  

July 1999 STRs record symptoms associated with diving 
exercises (a bends, or decompression sickness (DCS), watch), 
and note that the Veteran had "mild neck pain/back spasm 
that did not change with pressure" and also had foot 
tingling, among other symptoms.   However, a follow-up STR in 
July 1999 noted that the Veteran no longer had symptoms 
including back spasms or foot tingling.  There were no 
further STRs thereafter indicating ongoing symptoms referable 
to the Veteran's back following those exercises.   

In a February 2001 record of treatment evaluation for the 
Veteran's cervical spine, a history was noted of a past 
"fender bender" in which he reportedly hurt his lower back.  
However, that automobile accident was not noted to have 
occurred in service, and was also not noted to have resulted 
in any chronic residuals.  The Veteran did not then report 
any current difficulties with the low back.  

Upon a service examination for discharge in March 2001 a box 
was marked indicating abnormality of the spine or other 
musculoskeletal parts.  However, the areas of abnormality 
were indicated as only the cervical spine and the C7-T1 
spinous processes.  No condition of the low back was noted.

Upon the Veteran's report of medical history for service 
discharge, upper back pain was noted associated with neck 
pain, but lower back pain or disability was not noted.  

Upon official examination in March 2003 as well as upon VA 
examination for compensation purposes in November 2003, both 
addressing residuals of his compression chamber exercises in 
June 1999, the Veteran complained of residuals associated 
with his neck and upper back, but not of the lower back.  

At his February 2005 hearing, the Veteran testified that his 
low back disorder had developed as associated with a few 
different incidents in service.  He testified that on one 
occasion he fell on stairs and landed on his back, with his 
back not feeling right since that time, including pain with 
light pressure or with turning.  He further testified that a 
decompression incident, when he got the bends, aggravated his 
low back condition.  He added that he was currently 
experiencing problems with his low back.  He also noted that 
he currently has arthritis of the back.  

A February 2009 VA MRI of the lumbar spine revealed a right 
T12-L1 paracentral disc protrusion without significant 
stenosis.  The MRI showed no severe canal stenosis, no large 
disc herniations, and no severe foraminal stenosis.  February 
2009 VA X-rays of the lumbosacral spine showed normal 
curvature, normal disc and vertebral heights, no compression 
fracture or subluxation, and only slight sclerosis of the L5-
S1 facet joints.  The X-ray assessment was mild bilateral L5-
S1 facet hypertrophy.  

Upon a February 2009 VA examination for compensation 
purposes, the examiner reviewed the claims file and thereby 
noted the Veteran's history of injury to the back in service 
in July 1998 and of twitching of the muscles of the left 
lower back following decompression chamber training in May 
1999.  However, he also noted a history of a fall from a 
balcony after service in September 2001, with injury to the 
low back, as well as emergency hospitalization and multiple 
surgeries in March 2005 following a high-speed automobile 
collision, with extensive injuries including to the low back.  
At the February 2009 examination, the Veteran demonstrated 
full motion of the lumbar spine in all ranges about all axes 
without pain, with no additional limitation or pain upon 
repeated motion.  The examiner noted that, while the Veteran 
was treated for a strained low back in July 1998 and for 
decompression sickness in May 1999, there was no showing of 
chronicity of low back disability either of these incidents.  
The examiner further noted negative low back findings upon 
November 1998 examination, and upon examination in 2001, 
though with injury in September 2001 after service discharge.  
The examiner accordingly opined that current low back 
disability was unrelated to service.  

The Board has carefully reviewed the claims file, and notes 
that the absence of ongoing treatment or complaints referable 
to the low back either in service or post service, and the 
absence of a finding of any recurrent, ongoing, or chronic 
disability either in service or immediately following service 
(prior to the noted injury in September 2001 and re-injury 
including in March 2005),  all are entirely consistent with 
the findings and conclusions of the February 2009 VA 
examiner.  

While the Board notes the Veteran's contentions of ongoing 
low back disability since injury in July 1998, the balance of 
record, including prior self-reports by the Veteran at prior 
examinations with no report of a low back condition, weigh 
heavily against the credibility of the Veteran's contention 
of low back disability originating in service or continuing 
from that injury in service.  The Board accordingly affords 
the Veteran's contentions of ongoing disability of the low 
back from service exceedingly little weight.

The Board finds that the preponderance of the evidence is 
against a low back disability of a chronic nature originating 
in service, and is against symptoms of low back disability 
continuing from service to the present.  The Board thereby 
concludes that the preponderance of the evidence is against 
the claim for service connection for a low back disability.  
38 C.F.R. § 3.303.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the findings upon February 2009 X-rays possibly 
suggest early degenerative changes at L5-S1, there is no 
finding of disabling arthritis within the first post-service 
year, so as to support service connection for low back 
arthritis on a first-year-post-service presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.

IV.  Claim for Service Connection for a Left Knee Disability

In service in July 1998 the Veteran presented for complaints 
of pain following blunt trauma to the left suprapatellar 
region.  After three days of treatment with pain medication 
following the injury, he reported that he was much better.  
Physical examination three days following the injury showed 
joint stability, full range of motion, and negative 
ballottement of the patella.  However, the military medical 
practitioner then noted that there was still pain without 
analgesic.  Nonetheless, the medical practitioner assessed 
resolved trauma.  

The Veteran did not report any followup treatment for that 
July 1998 injury, and no record of follow up is reflected in 
STRs within the claims file.  

Upon flight candidate examination in November 1998, the 
Veteran's musculoskeletal parts were found to be normal, with 
no mention of a knee condition.  A report of medical history 
contemporaneous with that examination also noted no 
musculoskeletal disorder and no disorder of the knee.

Upon a service examination for discharge in March 2001 a box 
was marked indicating abnormality of the spine or other 
musculoskeletal parts.  However, the areas of abnormality 
were indicated as only the cervical spine and the C7-T1 
spinous processes.  No condition of the left knee was noted.

Upon the Veteran's report of medical history for service 
discharge, no history of left knee disorder was noted.  

At his February 2005 hearing, the Veteran testified that he 
was struck in the left knee while playing flag football in 
service, and that he has had problems with the knee ever 
since.  He added that he was currently experiencing problems 
with his left knee, and that he was currently being treated, 
generally, at the VA Pacific Island Health Care System in 
Honolulu.  

Upon February 2009 VA examination of the left knee for 
compensation purposes, the examiner reviewed the claims file 
and thereby noted that Veteran's only service record of 
injury to the knee was in July 1998, when he suffered injury 
to the knee playing football, but with follow up later that 
month showing that the condition had resolved.  The examiner 
further noted that examination in service including in 
November 1998 showed no knee disability.  The examiner 
observed that the Veteran had suffered severe injuries in an 
automobile accident in March 2005, including fracture of left 
femur and open fracture of the left knee, for which he 
underwent multiple operations.  The examiner concluded that 
the Veteran's injuries to the left knee after service had 
healed with treatment.  The examiner further concluded that 
the Veteran's current left knee condition was unrelated to 
any incident in military service.

The Board finds that the balance of the record is entirely 
consistent with, and supportive of, the conclusions of the 
February 2009 VA examiner.  While the Board notes the 
Veteran's contentions that he has had problems with his left 
knee since his July 1998 injury, the Board finds that the 
balance of the record is contrary to, and contradicting of, 
this contention, including the medical finding in service 
that the Veteran's left knee injury had resolved, the 
Veteran's self-reports upon subsequent examination in service 
with no mention of the knee, and medical findings of no 
disability upon those subsequent examinations.  Further, the 
Veteran's post-service injuries to the knee, including in the 
month following his separation from service and severe injury 
in March 2005, present intercurrent causes of current knee 
disability to which any current disability is clearly 
attributable.  38 C.F.R. § 3.303(b). 

The Board accordingly finds that the credibility of the 
Veteran's statement of ongoing difficulty with the knee since 
injury in service is substantially impeached by the balance 
of the evidence.  The Board further finds that the weight of 
the evidence is overwhelmingly against a current left knee 
condition originating in service, either based on chronic 
disability in service or based on a condition continuing or 
otherwise persisting from service.  The Board accordingly 
finds that the preponderance of the evidence is against the 
claim for service connection for a left knee disability, 
based on absence of a causal link to service.  38 C.F.R. 
§ 3.303.  The preponderance of the evidence is against the 
claim, and, therefore, the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

V.  Claim for Service Connection for a Skin Disability 

In service in November 1997 the Veteran was seen for a 
complaint of one week of dry scalp.  The examiner noted that 
pruritis was present limited to the scalp area.  He also 
complained of an intermittent patchy area on the chest that 
itched.  The examiner found only dry scales on the scalp, 
without plaques r erythema.  The chest area had a pinkish-
white macule five to ten millimeters in diameter.  The 
examiner assessed dandruff of the scalp and tinea versicolor 
of the chest.  

In service at the end of March 1998 the Veteran was seen for 
an assessed sunburn, hives, and a sting on the left ankle.  
At the beginning of April 1998 he was seen for an 
intermittent urticaria breakout.  He was seen again six days 
later for ongoing hives appearing intermittently over various 
part of his body for the past ten days.  The examiner 
observed some dermagraphia and hives, referring the Veteran 
for dermatology treatment.  

An April 1998 dermatology treatment record noted the 
Veteran's history of hives following an apparent sting on the 
ankle when swimming, also with a contemporaneous sunburn of 
the face and back.  He then reported having hives affecting 
the hips the day following the noted March 1998 apparent 
sting to the ankle, which then migrated and recurred 
intermittently.  However, he reported that the hives had 
resolved for one week.  The examiner assessed resolved hives, 
noting that it was unclear that the hives were related to the 
sting.  

The Veteran received treatment in May 1998 for pink, fleshy 
papules of the lower abdomen and the shaft of the penis, and 
for a yellow papule of the left fifth digit.  Condyloma 
acuminata (genital warts) and verruca vulgaris (common wart) 
were assessed and treated.  In July 1998 he received further 
treatment for a wart on the left fifth finger and the left 
knee, and for papules on the penis, with the same assessments 
made.  Followup treatments through December 1998 noted 
persistence of some condylomas.  Treatment records in 1998 
also noted the presence of extensive acne on the Veteran's 
back, for which he also received treatment.  

A November 1998 STR reveals treatment for complaints of a 
burning sensation in both hands following cleaning paint 
brushes with organic paint remover without gloves.  The 
examiner assessed contact dermatitis, noting that the paint 
remover dissolved some of the Veteran's skin tissue.  There 
is no STR of followup or other service indication of ongoing 
disease or disability following and related to this incident.  

Upon flight candidate examination in November 1998, the 
Veteran's skin was found to be normal.  A report of medical 
history contemporaneous with that examination also noted no 
disorder of the skin.  He received a follow up for his 
condylomas in December 1998, with two penile lesions and one 
abdominal lesion remaining, and no new lesions found.  

Upon a service examination for discharge in March 2001, the 
skin was assessed as normal.  Upon the Veteran's report of 
medical history for service discharge, a history of tinea 
corporis was noted.  

At his February 2005 hearing, the Veteran testified that his 
skin condition developed following his decompression incident 
in service, beginning with the skin of his torso.  The 
Veteran added that his skin condition was limited to his 
torso, and was not on his arms, face, or legs.  

The Veteran was afforded a VA examination of his skin for 
compensation purposes in February 2009 and the examiner 
reviewed his medical history.  However, the examiner noted 
that the Veteran's rash had been resolved "for some time 
now," by treatment with oral antifungal agents.  The 
examiner further noted that the Veteran had no current skin 
symptoms, and no current skin disability.  The only current 
positive findings consisted of a few comedones and small 
papules of acne on the back, with no cysts.  The examiner 
assessed probable tinea corporis which was now resolved, and 
mild acne which was well controlled with use of bezoyl 
peroxide.  

Based on the Veteran's history and current findings upon 
February 2009 examination, the Board concludes that the 
Veteran has no current disability upon which to base his 
claim for service connection.  The critical element of 
current disability required to support a claim for service 
connection being absent, the preponderance of the evidence is 
against the claim for service connection for a skin 
disability.  38 C.F.R. § 3.303.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert.

While the Board notes the medical findings upon February 2009 
of some acne, that condition was noted to be well controlled, 
and was not found to represent current disability.  The 
Veteran's contentions of skin disability cannot ultimately 
serve to support the presence of current disability in 
opposition to the conclusions of the February 2009 VA 
examiner.  The question of medical status presented by the 
ascertainment of whether or not disability is present is a 
medical one, beyond lay purview.  Espiritu; cf. Jandreau.  
Thus, while the Board notes the Veteran's statements and 
testimony, these ultimately cannot serve to establish the 
presence of a current clinical disability of the skin to 
support the Veteran's claim where, as here, the Veteran and 
the February 2009 examiner are in essential agreement as to 
the resolution of past rash with treatment, and the presence 
of some acne which is amenable to treatment, and where that 
minimal acne has in effect been found not to constitute 
current disability.

In this regard, the Board notes that it is our responsibility 
to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in doing so, the Board may accept one medical opinion 
and reject others, and may also accept medical opinion over 
lay opinion when addressing medical matters.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  


ORDER

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a skin disability is denied. 


REMAND

The applicable law for TDIU claims is here reviewed, 
substantially for the Veteran's benefit, to afford context to 
his overall claim for TDIU.  

TDIU may be assigned where the combined schedular rating for 
the Veteran's service-connected disabilities is less than 100 
percent, if it is found that the service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2008).  Unemployability associated with 
advancing age or non-service-connected disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19 (2008).  Factors to be considered 
are the Veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service- 
connected disability, the disability must be ratable at 60 
percent or more; if there are two or more disabilities, there 
must be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The overriding issue is unemployability, not unemployment.  
The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the Veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2008).  In 
evaluating a claim for TDIU, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As noted, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

In discussing the unemployability criteria, the Court of 
Appeals for Veterans Claims has indicated that, in essence, 
the unemployability question, that is, the Veteran's ability 
or inability to engage in substantial gainful activity, has 
to be looked at in a practical manner, and that the thrust is 
whether a particular job is realistically within the 
capabilities, both physical and mental, of the appellant.  
See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment, and generally shall be deemed to exist when a 
veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

The VA General Counsel has concluded that VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities shall be rated 
as totally disabled, without regard to whether an average 
person would be rendered unemployable by such circumstances.  
Thus, the criteria include a subjective standard.  It was 
also held that unemployability is synonymous with the 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (1991).  As noted above, in 
determining whether the Veteran is entitled to individual 
unemployability, neither his non-service-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, in deciding 
the claim, the Board may not favorably consider the effects 
of the non-service-connected disabilities with respect to 
their degree of interference with his employability.

Indeed, the Court has stated that, in order for a veteran to 
prevail on a claim for TDIU, the record must reflect some 
factor which takes his case outside the norm.  The sole fact 
that he is unemployed or has difficulty obtaining employment 
is not enough.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose v. Brown, supra.  If total industrial impairment has 
not been shown, the VA is not obligated to show that a 
veteran is incapable of performing specific jobs in 
considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).

A TDIU claim is considered to be in the nature of a claim for 
increased rating, for purposes of determinations of an 
effective date.  The effective date for entitlement to an 
increased rating for service-connected disability is the 
earliest date as of which it is factually ascertainable that 
an increase has occurred, provided that a claim is received 
within one year after such date.  Otherwise, the effective 
date for such an increased rating is the date of receipt of 
the claim. 38 U.S.C.A. § 5010(a), (b)(2); 38 C.F.R. 
§ 3.400(o)(2); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  
As regards claims for increased ratings for service-connected 
disabilities, VA medical records are considered to be 
constructively of record in the claims folder on the dates 
they are created.  Private clinical records are deemed to be 
a part of the claims folder on the dates they are received by 
the RO.  38 C.F.R. § 3.157(b).  

The Veteran is service-connected for the following 
disabilities: major depression, rated 50 percent disabling; 
ununited fracture of the spine, C6-C7, rated 20 percent 
disabling; tinnitus, rated 10 percent disabling; and migraine 
headaches, also rated 10 percent disabling.  This results in 
a combined evaluation for compensation purposes of 70 
percent.  38 C.F.R. § 4.25.  The Veteran thus meets the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a).  

The Board notes, as an initial matter, that the RO 
erroneously denied the Veteran's claim for TDIU most recently 
upon evaluation by an SSOC in May 2009, based on the 
conclusion that "the evidence of record indicates you are 
currently employed."  As the RO did accurately state, the VA 
examinations for compensation purposes in February 2009 noted 
that the Veteran was currently incarcerated and engaged in a 
part-time work training while in prison.  This prison 
training is necessarily not substantially gainful employment, 
and hence cannot of itself preclude a finding that TDIU is 
warranted.  38 C.F.R. §§ 3.304, 4.16(a).  The RO in that SSOC 
denying TDIU also called attention to the fact that the 
Veteran had reported that his left knee and low back 
conditions did not preclude employment.  Those disabilities, 
however, cannot be factors in a determination of TDIU because 
they are not service connected.  Id.  Accordingly, because 
the RO, including by its most recent SSOC, has failed to 
address the merits of the TDIU claim following receipt of 
pertinent evidence, the Board concludes that a merits-based 
review by the RO is required prior to Board adjudication.  
38 C.F.R. §§ 19.9(a), 19.37.

At his February 2005 hearing, the Veteran testified that he 
has had 30 jobs since being discharged from service, 
including selling cars, selling automobile insurance, working 
at Walmart, working at a factory, working for a landscaping 
company, and selling furniture.  He testified that he could 
not continue his job selling furniture because it required 
moving furniture which interfered with him physically, adding 
that he worked at that position for approximately a month and 
a half or perhaps two months.  He added that he also had 
anxiety attacks which kept him from working.  He testified to 
being given good positions, including nearly management 
positions, simply because of his service in the military, but 
that he would not keep the jobs, adding that he had simply 
walked off the job many times.  

Also at the hearing, he testified that he had been turned 
down for VA vocational rehabilitation prior to his beginning 
an educational program which had been 


scheduled for VA vocational rehabilitation, when he was 
granted a 70-percent service-connected disability rating and 
then determined to be ineligible for vocational 
rehabilitation.  He added that he then tried some jobs, 
including painting, but found that he could not paint 
overhead for more than 10 minutes.  

The claims file does not reflect that the Veteran has been 
afforded any VA examination to addressed these disabilities 
since 2003, whereas the Veteran clearly testified at his 
March 2005 hearing about interference with employment.  VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim. In the case of a claim for 
disability compensation, the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim. See 38 U.S.C.A § 
5103A; 38 C.F.R. § 3.159(c)(4); Littke v. Derwinski, 1 Vet. 
App. 90 (1991).

In addition, in his September 2003 claim for TDIU, he 
reported that he had held many good jobs since service he 
lost them either due to his injuring himself, which may be 
due to his cervical spine disorder, or because he had "let 
my mind get the best of me and I quit," which could be due 
to his service-connected mental disorder.  Thus, in effect, 
he has contended that either his service-connected physical 
or mental disability may have kept him from keeping jobs.  

In our 2005 remand, we noted that three then-pending claims 
for service connection were potentially intertwined with the 
TDIU issue.  Those claims have now been resolved, above, and 
those issues are no longer pertinent to the TDIU claim.

Other potential causal factors for not retaining employment 
reflected in the record relate to significant injuries after 
service, to criminal activity and multiple incarcerations 
after service, and to his polysubstance abuse after service.  
These factors must also be considered when addressing whether 
service-connected disabilities preclude obtaining or 
retaining substantially gainful employment.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide information 
as follows:  

a.  Inform the Veteran that his 
limited or cursory employment 
information previously provided was 
inadequate, and request that he 
provide information and documentation, 
to the extent possible, for all 
employment from his separation from 
service to the present, including 
dates of employment and earnings.

b.  Ask that the Veteran provide 
details of his history of criminal 
charges against him, and periods of 
incarceration, in order to better 
ascertain his capacity for employment.

c.  Also ask him to provide a 
statement detailing his attempts to 
secure employment from 2001 to the 
present, as well as the reasons for 
terminations of employment, and any 
education or vocational training in 
which he has participated.

2.  Request that the Veteran provide 
information about all instances of medical 
treatment (source, location, and dates of 
treatment) for service-connected 
disabilities since his retirement from 
service, for which records are not already 
documented in the claims folders.  After 
securing the necessary authorizations, the 
RO should request all records not yet 
obtained from both VA and private sources, 
and all attempts should be annotated for 
the file along with the results of the 
search for evidence.

3.  Obtain a copy of the Veteran's VA 
vocational rehabilitation folder, if any, 
to include records of courses taken, grades 
obtained, progress made toward vocational 
goals, counseling notes, and any other 
associated documents, for association with 
the claims folders.  

4.  Afford the Veteran medical examination 
to ascertain the current nature and 
severity of his ununited C6-C7 fracture, 
tinnitus, and migraine headaches, including 
the manner and degree by which they may 
interfere with substantially gainful 
employment.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner(s) should review past clinical 
records, including service records and 
post-service examination and treatment 
records, as well as any records obtained 
related to education or vocation training, 
and any records or information concerning 
incarceration, any vocational 
rehabilitation folder, and any other 
relevant records within the claims folders.  
Any necessary tests and studies should be 
conducted.  

5.  Then, afford the Veteran psychiatric 
examination to address the nature and 
severity of his service-connected 
depression, and to address the impact of 
this disorder on the Veteran's capacity for 
employment.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should review past clinical 
records, including service records and 
post-service examination and treatment 
records, as well as any records obtained 
related to education or vocation training, 
and any records or information concerning 
incarceration, any vocational 
rehabilitation folder, and any other 
relevant records within the claims folders.  
The examiner should note the Veteran's 
period of active service from October 1997 
to August 2001, and his documented efforts 
to obtain or retain employment after 
service, as well as factors unrelated to 
his service-connected disabilities which 
may affect those efforts, including post-
service injuries (including in particular 
severe injuries sustained in a high-speed 
automobile accident in March 2005), 
substance abuse, criminal activities, and 
periods of incarceration.  The examiner 
should answer the following questions:

a.  Is the Veteran precluded from 
obtaining or sustaining substantially 
gainful employment due to his service-
connected major depression by itself, 
or due to this disorder and other 
service-connected disabilities?  The 
examiner thus should note that the 
Veteran is service connected for the 
following disabilities: major 
depression, ununited fracture of the 
spine at C6-C7, tinnitus, and migraine 
headaches.  

b.  Is the Veteran is precluded from 
performing the physical and mental 
acts required by substantially gainful 
employment by his service-connected 
disabilities?  While the examiner is 
not here asked to make the final 
determination as to the Veteran's 
capacity for substantially gainful 
employment, the examiner is asked to 
make a best informed judgment on this 
question, based on the evidentiary 
record, but particularly based on the 
evidence of service-connected 
psychological and physiological 
impairment.  

c.  If the examiner finds that the 
Veteran is precluded from obtaining or 
sustaining substantially gainful 
employment due to his major depression 
by itself, or due to his major 
depression and other service-connected 
disabilities, what is the earliest 
date at which it is factually 
ascertainable that the Veteran was so 
precluded from obtaining or sustaining 
substantially gainful employment, and 
what evidence, and dates of that 
evidence, supports this conclusion?  

6.  Thereafter, readjudicate the remanded 
claim de novo.  In so doing, the RO may be 
required to revisit the intertwined issues 
of entitlement to higher disability 
evaluations for service-connected 
disabilities, if evidence obtained 
indicates higher evaluations may be 
warranted.  If any benefit sought is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREWJ. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


